DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to Applicant’s arguments arguments/remarks filed on 04/18/2022.	Regarding independent claims 1 and 7, Applicant incorporated the allowable subject matters into the independent claims. Therefore, claim 1 and claim 7 are in condition for allowance. 
Regarding independent claim 11, Applicant did not provide any arguments/remarks regarding claim 11. Therefore, rejection for claim 11 is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20160097651, hereinafter “Jung”),  and further in view of Wang et al. (US 20190272182, hereinafter “Wang”).
Regarding claim 11, Jung discloses, 
 	“A screen delivery method, applied to a vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), wherein the method comprises: detecting at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]); determining a target mobile terminal from the at least one mobile terminal based on a change in a distance between the at least one mobile terminal and the vehicle bracket (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and performing, in a case that an electric signal sent by the target mobile terminal is received (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]), screen delivery between the vehicle bracket and the target mobile terminal based on a communicational connection between the vehicle bracket and the target mobile terminal (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119])”.
 	However, however Jung does not explicitly disclose, “wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold.”	In a similar field of endeavor, Wang discloses, “wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold  (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Jung by specifically providing wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold, as taught by Wang for the purpose of providing a technique where the application is started more quickly and more conveniently by detecting the magnetic field strength, so as to implement low-cost and simple user experience (Para. [0042]).
	Regarding claim 12, Jung discloses, “a vehicle bracket comprising a bracket body (vehicle head unit 200), wherein the bracket body is arranged with a magnet (The proximity sensor 141 may include magnetic type proximity sensor, Para. [0080]), a distance sensor (The proximity sensor 141), a screen (Fig. 2; 201) and a processor (Fig. 2; 212), wherein the processor is configured to perform the screen delivery method according to claim 11 (see the rejection for claim 1).”


Allowable Subject Matter
Claims 1-7, 10, 13-16 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Jung et al. (US 20160097651, hereinafter “Jung”), teaches:
“A screen delivery method, applied to a vehicle bracket, (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), wherein the method comprises: detecting at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle. The image display apparatus 200 and the electronic device 100 may be connected to each other using a short-range communication protocol such as Bluetooth and the like, a wireless Internet protocol such as Wi-Fi and the like, an external device interface protocol such as universal serial bus (USB) and the like, etc, Para. [0136]. Please note that image display apparatus 200 needs to detected first in order to establish the connection.); determining a target mobile terminal (i.e., display apparatus 100) from the at least one mobile terminal based on a change in intensity of a magnetic field (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and performing screen delivery between the vehicle bracket and the target mobile (i.e., sharing the screen between electronic device 100 and image display apparatus 200, as shown in figure 7A and figure 7B) terminal based on a communicational connection between the vehicle bracket and the target mobile terminal in a case that it is determined that the target mobile terminal is fixed on the vehicle bracket (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119]).”
The closest secondary prior art, Wang et al. (US 20190272182, hereinafter “Wang”), teaches:
“determining a change in intensity of magnetic field between mobile terminal and the vehicle bracket (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
However, the closest primary and secondary prior arts, Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features: 
“the method comprising wherein the performing screen delivery between the vehicle bracket and the target mobile terminal based on the communicational connection between the vehicle bracket and the target mobile terminal comprises: sending a screen wake-up instruction to the target mobile terminal based on the communicational connection to instruct the target mobile terminal to wake up a screen of the target mobile terminal; sending content displayed on a screen of the vehicle bracket to the target mobile terminal to display the content on the screen of the target mobile terminal; and controlling the screen of the vehicle bracket to enter into a dormant state”, in combination with the other limitations in claim 1.
 	Claims 2-6, 10, 13-16 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 7:
The closest primary prior art, Jung et al. (US 20160097651, hereinafter “Jung”), teaches:
“A screen delivery method, applied to a vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), wherein the method comprises: detecting at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]); determining a target mobile terminal from the at least one mobile terminal based on a change in a distance between the at least one mobile terminal and the vehicle bracket (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and performing, in a case that an electric signal sent by the target mobile terminal is received (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]), screen delivery between the vehicle bracket and the target mobile terminal based on a communicational connection between the vehicle bracket and the target mobile terminal (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119])”.
The closest secondary prior art, Wang et al. (US 20190272182, hereinafter “Wang”), teaches:
“wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold  (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
However, the closest primary and secondary prior arts, Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features: 
“the method comprising wherein the bracket body is arranged with a distance sensor, and the processor, in determining the target mobile terminal from the at least one mobile terminal, is configured to: determine at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold; detect a distance between the at least one candidate mobile terminal and the vehicle bracket by using the distance sensor; and select a mobile terminal having a distance from the vehicle bracket less than a predetermined distance threshold from the at least one candidate mobile terminal as the target mobile terminal, wherein the bracket body is arranged with a gravity sensor or a communication component, wherein the gravity sensor is configured to detect a change in gravity of the vehicle bracket, wherein the processor is configured to: determine, in a case that the gravity sensor detects that the gravity of the vehicle bracket increases, that the target mobile terminal is fixed on the vehicle bracket; or determine, in a case that the magnetic field sensor detects that intensity of a magnetic field between the vehicle bracket and the target mobile terminal exceeds a first magnetic field intensity threshold, that the target mobile terminal is fixed on the vehicle bracket; or determine, in a case that the communication component receives a first electric signal from the target mobile terminal, that the target mobile terminal is fixed on the vehicle bracket, wherein the first electric signal is sent in a case that a magnetic field Page 5 of 10Application No. 17/279,229 Amendment "B" and Response Reply to Office Action of Feb. 23, 2022 sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a second magnetic field intensity threshold”, in combination with the other limitations in claim 7.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641